In the United States Court of Federal Claims
                                        No. 06-141 C
                                   Filed: January 13, 2016

****************************************
                                       *
                                       *
                                       *
SHELL OIL COMPANY, ATLANTIC            *
RICHFIELD COMPANY, TEXACO INC., and *
UNION OIL COMPANY OF CALIFORNIA, *
                                       *
      Plaintiffs,                      *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
                                       *
                                       *
****************************************

                                              ORDER

       On January 11, 2016, Plaintiffs filed a Motion To Compel Responses To Plaintiffs’ Final
Set Of Discovery Requests. On January 13, 2016, the court convened a telephone status
conference. Pursuant to the January 13, 2016 status conference, Plaintiffs’ January 11, 2016
Motion To Compel is denied.

       IT IS SO ORDERED.

                                                  s/ Susan G. Braden
                                                  SUSAN G. BRADEN
                                                  Judge